Citation Nr: 1211759	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  05-39 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder including depression and including as secondary to multiple service-connected joint disorders.  

2.  Entitlement to a rating in excess of 50 percent for bilateral pes planus with degenerative joint disease and hallux valgus.  

3.  Entitlement to a rating in excess of 30 percent for residuals of a total left knee replacement.  

4.  Entitlement to a rating in excess of 30 percent for residuals of a total right knee replacement. 

5.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1975 to July 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from July 2007, April 2009, and June 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2007, the RO granted a temporary total rating following a total right knee replacement, effective from December 2006 to February 2008, and a 30 percent rating thereafter.  The RO denied a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  The Veteran was previously granted service connection and a 30 percent rating for bilateral pes planus.  In this decision, the RO additionally granted separated service connection and a rating of 10 percent for degenerative joint disease of the feet.   The Board concludes that the Veteran's correspondence in April 2008 is an expression of timely disagreement with the assigned ratings and a claim for an increased rating for residuals of a total left knee replacement.  

In April 2009, the RO denied a rating in excess of 30 percent for the left knee and continued the assigned ratings for the right knee, feet, and lumbar spine.   The Veteran expressed timely disagreement in May 2009. 

In June 2010, the RO denied service connection for depression.  The Veteran expressed timely disagreement in July 2010.  

In March 2011 and May 2011 substantive appeals, the Veteran requested a hearing before the Board sitting at the RO.  He withdrew the request in writing in July 2011, prior to the date of the scheduled hearing.  38 C.F.R. § 20.704 (e) (2011).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of service connection for an acquired psychiatric disorder, increased ratings for residuals of total knee replacements of the right and left knees, and an increased rating for degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

In correspondence in July 2011, the Veteran withdrew his appeal of a denial of a rating in excess of 50 percent for bilateral pes planus with degenerative joint disease and hallux valgus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for a rating in excess of 50 percent for bilateral pes planus with degenerative joint disease and hallux valgus by the appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2007 rating decision, the RO established ratings for the Veteran's foot disabilities as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276 for pes planus and an additional 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5280 for degenerative joint disease and hallux valgus.  The Veteran expressed timely disagreement in April 2008.  In April 2009, the RO continued the 10 percent rating for degenerative disease and hallux valgus and did not address the 30 percent rating for pes planus.  The Veteran again expressed timely disagreement in May 2009.  In November 2009, the RO granted a single rating of 50 percent for all features of the bilateral foot disability under Diagnostic Code 5276, effective the date of receipt of the Veteran's claim for an increased rating.  

In correspondence in July 2011, the Veteran withdrew his appeal of this issue in writing.  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal of a denial of a rating in excess of 50 percent for bilateral pes planus with degenerative joint disease and hallux valgus is dismissed.  






REMAND

Acquired Psychiatric Disorder Including Depression

The Veteran contends that he experiences an acquired psychiatric disorder, currently diagnosed as depression, and that the disorder is caused or aggravated by his service-connected lumbar spine, bilateral knee, and bilateral foot disabilities. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service (emphasis added).  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Service treatment records and all outpatient treatment records prior to 2006 are silent for any symptoms, diagnoses, or treatment for a psychiatric disorder.  In February 2005, a VA primary care physician noted the Veteran's reports of seeing a counselor for a history of depression.  The Veteran declined to see a VA counselor because he thought his feelings were a consequence of foot and knee pain.  In August 2006, a VA primary care screening for depression was positive, but the Veteran refused a referral for further examination or treatment.   

In July 2007, a VA psychologist noted that the Veteran self referred for symptoms of depression and a history of substance abuse in remission.  The psychologist noted that the current stressors were pain and relationship issues.  In August 2007, the psychologist noted that the Veteran continued receiving counseling under her care but referred only to difficulties with personal relationships during adolescence and in the Veteran's current marriage.  The record contains records of outpatient behavioral health counseling by this psychologist or other providers in her clinic through July 2010.  The psychologist primarily discussed difficulties with interpersonal relationships but also occasionally noted that the Veteran's reported pain affected his mood and that the Veteran believed that there was a relationship to his physical disabilities.  The psychologist's clinical comments fall short of a clear supportive opinion.   

In March 2010, another VA psychologist noted a review of the claims file and performed a comprehensive mental health assessment.  The psychologist assessed at length the Veteran's pre- and post-service relationship history and efforts at dealing with prolonged substance abuse, now in remission.  The psychologist also acknowledged the Veteran's multiple service-connected musculoskeletal disabilities, other physical diagnoses and deficits, and the Veteran's contention that his mood disorder was related to chronic pain and was the cause of his relationship difficulties.  The psychologist diagnosed major depressive disorder and concluded that the origin of the Veteran's depression had its roots in an abusive childhood and resulted in poor coping abilities, maladaptive character traits, and multiple functional impairments leading to the period of substance abuse.  Regrettably, the psychologist did not address and rule out whether and to what extent, if any, the mood disorder was aggravated by the multijoint pain as had been suggested by the Veteran's attending psychologist.   As there remains an issue of possible aggravation of the diagnosed major depression by one or more of the Veteran's service-connected disabilities, an additional examination and opinion is necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2011). 

Total Left Knee Replacement

The Veteran underwent a total left knee replacement in December 2004.  Nine days following the left knee replacement, the Veteran's private physician noted excellent position and alignment of the prosthesis and a range of motion of 95 degrees flexion and full extension.  The physician advised the use of crutches and an aggressive exercise program and noted his expectation that the Veteran would be able to return to his desk job in a few weeks.  In April 2005, the physician noted that the Veteran had a setback in his recovery because of a fall in snow but that flexion was 95 degrees and that he was able to ride a stationary bicycle for 40 minutes.  In December 2005, the physician noted that left knee flexion was 90 to 95 degrees that was the same as prior to surgery.  The physician noted that he and the Veteran were pleased with the result. 

In July 2005, the RO granted service connection and an initial rating of 10 percent, a temporary total rating following convalescence from the total knee replacement, effective until February 2006, and a 30 percent rating thereafter.  

Both before and after the knee replacement procedure, the Veteran received regular care at a VA pain management clinic for all musculoskeletal disorders including both feet, both knees, and the lumbar spine.  In February 2007, a clinician noted the Veteran's reports of constant moderate pain but less than prior to the surgery.  The Veteran was working full time in an administrative position for the state government and was able to exercise on a stationary bicycle four times per week.   

In an April 2008 claim for an increased rating for the left knee, the Veteran noted that he did not use support devices for mobility but that his daily activities were greatly hampered by his knee, feet, and back disabilities.  His symptoms were exacerbated by cold weather and he feared of falling after dark and crossing the street because he was unable to run.  He reported that he experienced so much pain that it was "unbelievable."  

In March 2009, a VA examiner noted that the Veteran did not use support devices and was able to perform his occupational duties, drive an automobile, and perform all other activities of daily living.  Range of motion of the left knee was zero degrees extension to 100 degrees flexion with pain and crepitus on motion but with no instability or additional loss of function on repetition.  The physician noted that the Veteran was not able to climb, kneel, bend, twist, push and pull with the knees.   The Veteran continued to receive treatment for knee and lumbar spine pain and continued to work full time. 

In March 2010, a VA physician's assistant (PA) did not review the claims file.  The PA noted a review of the VA medical records and accurately summarized the history of the left knee replacement but did not review the records of post surgical care by the private physician.  The PA noted the Veteran's current reports of constant knee pain, exacerbated by walking, standing, or climbing stairs, and occasional locking in extension of the left prostheses.  The Veteran reported the ability to stand for 15 to 30 minutes and walk up to one-quarter mile.  The Veteran used a transdermal patch and oral medication for pain and bilateral ankle braces and orthotics for foot disabilities but no crutches or cane to assist in knee stability or prevent falls.   On examination, the PA noted a slow, flat footed gait.  There was no crepitus, subluxation, or instability.  Range of motion was zero to 125 degrees on the left with pain on motion.  The clinician did not observe any locking of the left prosthesis.  The PA briefly noted no additional loss of function on repetition but did not assess the impact of the Veteran's extended history of treatment for chronic pain and his current level of pain on function.   The Veteran reported that he continued to work full time performing office work but had lost 10 weeks of work in the past 12 months for medical appointments.  The PA did not address this substantial lost work time and whether it represented a loss of function because of left knee immobility or pain.  

In an April 2010 statement, the Veteran noted that he was able to exercise on a stationary bicycle depending on the level of his pain.  In July 2011, the Veteran noted a higher dosage, that he was unable to ride in an automobile for an extended trip, was awakened at night, and fell asleep at his desk at work because of back pain. 

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Board concludes that the March 2010 examination is not adequate for rating purposes because the examiner did not review the entire claims file in order to be fully informed of the history of surgery and ongoing pain treatment.  The examiner did not provide a thorough assessment of the effect of chronic pain and interference with employment.  Therefore, an additional examination is necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2011). 

Total Right Knee Replacement

The Veteran underwent a total right knee replacement in December 2006.  In December 2006, nine days following the right knee replacement, the physician noted that the prosthesis was in an appropriate position and alignment and prescribed a regimen of exercises.  In March 2007, the physician noted continued proper placement and alignment.  The physician noted that the only limitation was that the Veteran should not step down more than 18 inches with the right leg.  The Board refers to the discussion above regarding the Veteran's on-going treatment for chronic joint pain and his employment activities and limitations as associated in part with the right knee replacement.

In July 2005, the RO granted service connection and an initial rating of 10 percent for a right knee disorder.  The RO received the Veteran's claim for an increased rating in October 2006, a few months prior to the knee replacement.  In July 2007, the RO granted a temporary total rating following convalescence from the total knee replacement, effective until February 2008, and a 30 percent rating thereafter.  In April 2008, the Veteran expressed timely disagreement with the rating.  The Board refers to the Veteran's reports in this correspondence discussed above. 

In March 2009, a VA examiner noted that the Veteran did not use support devices and was able to perform his occupational duties, drive an automobile, and perform all other activities of daily living.  Range of motion of the right knee was zero to 105 degrees with pain and crepitus on motion but with no instability or additional loss of function on repetition.  The physician noted that the Veteran was not able to climb, kneel, bend, twist, push and pull with the knees.   An X-ray of the right prosthesis obtained in June 2009 showed a normal alignment with no fractures or dislocations.  The Veteran continued to receive treatment for knee and lumbar spine pain and continued to work full time. 

The Board refers to the discussion of the March 2010 VA examination and the comments pertaining to the history of surgery, treatment for pain, and restrictions in general mobility.  On examination, the PA noted a slow, flat footed gait.  There was no crepitus, subluxation, or instability of the right knee.  Range of motion was zero to 105 degrees with pain on motion but with no additional loss of function on repetition.  Inconsistently, the PA noted ankylosis of the right knee but did not specific a fixed position.  The Board concludes that the examination was not adequate for the reasons provided above and because the examiner noted both ankylosis and a substantial range of motion without explanation.  An additional examination is necessary to provide a thorough and consistent assessment of the restriction of motion, effect of chronic pain, and interference with employment.  38 C.F.R. § 3.159 (c) (2011). 

Degenerative Disc Disease of the Lumbar Spine

Service treatment records contain several clinical encounters in November and December 1975 in which an examiner noted the Veteran's reports of low back pain concurrent with flat feet.  In November 2002, a VA physician noted the Veteran's reports of a workplace injury in 1989 while lifting a heavy object on the job.  The physician noted tenderness, muscle spasms, pain, and limitation of motion of the lumbar spine but concluded that the disorder manifested after the workplace injury and was not related to service or a foot disorder.  However, the same physician reviewed the records again in April 2005 and concluded that a maldistribution of weight caused by the Veteran's bilateral foot disabilities caused the lumbar spine disorder.  In July 2005, the RO granted service connection and an initial 10 percent rating for degenerative disc disease of the lumbar spine secondary to a service-connected bilateral foot disability.  

The RO received the Veteran's claim for an increased rating for degenerative disc disease of the lumbar spine in August 2006. 

Throughout the period of time covered by this appeal, the Veteran received regular care at a VA pain management clinic for all musculoskeletal disorders including both feet, both knees, and the lumbar spine.  In March 2007, a VA pharmacist noted the Veteran's reports of moderate pain from multiple joints but that he was able to work full time and ride a stationary bicycle.   

In July 2007, the RO denied a rating in excess of 10 percent.  The Veteran expressed timely disagreement in April 2008 and noted that he did not use support devices for mobility but that his daily activities were greatly hampered by his knee, feet, and back disabilities.  His symptoms were exacerbated by cold weather, and he feared of falling after dark and crossing the street because he was unable to run.  He reported that he experienced so much pain that it was "unbelievable."  

In January 2009, a VA physician noted a review of the claims file and the Veteran's report of the onset of low back pain in the 1990s.   The Veteran reported that his moderate pain and stiffness had become more constant and localized but with no radiation to the lower extremities.  The pain was exacerbated by extended sitting or bending but that he was able to reach his toes with a deep back bend to don socks.  The Veteran denied any lower extremity neurological symptoms or bowel or bladder dysfunction.  The Veteran reported being able to walk one-quarter mile and did not experience incapacitating episodes.  On examination, the physician noted a normal posture but a slow flat-footed gait with ankle braces in place.  There was tenderness over the L4-5 area.  There was no loss of muscle strength, reflex, or sensation except for some loss of sensation in the toes.  Range of motion of the thoracolumbar spine was 95 degrees flexion, 30 degrees extension, 30 degrees bidirectional lateral flexion, and 35 degrees bilateral rotation with no additional pain on motion or loss of function on repetition.  The combined range of motion was 260 degrees.  The physician referred to an X-ray obtained in October 2006 that showed minimal spurring of lumbar vertebral bodies 4 and 5 with normal disc spacing and no spondylosis.  The physician noted that the Veteran was not employed, an observation that is inconsistent with the remainder of the record.  A magnetic resonance image of the lumbar spine obtained in May 2009 showed mild degenerative changes, hypertrophy, ligament laxity at three levels and mild to moderate stenosis.  

In March 2010, a VA PA did not review the claims file but did review the VA medical records.  The PA noted the Veteran's reports of dull, low, right side back pain that interfered with sleep, walking, standing, and climbing stairs and became more severe in cold weather.  The Veteran was able to work full time but lost 10 weeks of work in the previous 12 months to attend medical appointments.  The Veteran reported that he continued to use a transcutaneous patch and oral medication for pain and was receiving chiropractic treatment twice weekly.  The Veteran denied bowel or bladder dysfunction, falls, and incapacitating episodes but reported some lower extremity parathesias and numbness.  On examination, the PA noted normal posture with no muscle spasms or atrophy, tenderness, or weakness.  There was no loss of motor function or sensation at any level but there was a complete loss of reflex response at the knees associated with the L3-4 spinal level, an observation inconsistent with no loss of motor response at that level.  Range of motion of the thoracolumbar spine was 90 degrees flexion, 30 degrees extension, and 30 degrees bidirectional lateral flexion and rotation with pain on motion but no loss of function on repetition.  The combined range of motion was 240 degrees.  The physician diagnosed degenerative disc disease.  In correspondence in April 2010, the Veteran reported that his physician would no longer administer injections and recommended exercise.  The Veteran reported that he experienced difficulty standing, sitting, and walking but declined to use additional oral medication because of constipation.  In February 2011, the Veteran noted that he wanted to avoid the use of the increased transdermal medication because it caused mental confusion and slowed his abilities at work.

The Board concludes that the March 2010 VA examination is not adequate for rating purposes because the examiner did not review the entire claims file and demonstrate awareness of the entire history including the on-going treatment for chronic pain or provide a detailed assessment of the effect of pain on function.  The examination contained inconsistent observations of lower leg neurologic function.  The examiner did not address the Veteran's 10 weeks of absence from work and how the lumbar spine disability affected work function.  Therefore, an additional VA examination is necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2011).  




Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA mental health, orthopedic, and pain management care since July 2010 and associate any records received with the claims file. 

2.  Schedule the Veteran for a VA mental health examination with a psychiatrist or doctoral level psychologist.  The examiner may but need not be the VA psychologist who performed the July 2010.  Request that the psychiatrist or psychologist review the claims file and note review of the claims file in the examination report.  Request that the examiner evaluate the Veteran's psychiatric disorder including major depression and provide an opinion whether any disorder is at least as likely as not (50 percent or greater possibility) proximately caused or aggravated by service connected disabilities of the lumbar spine, bilateral knees, or bilateral feet, or any other aspect of service.  

3.  Schedule the Veteran for a VA orthopedic examination of the bilateral knee prostheses.  Request that the physician review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's individual left and right knee prostheses including any appropriate imaging studies and provide an assessment of the level of impairment of the ability to engage in ordinary activities, including employment, and the effect of pain on those activities.  The examiner must specifically comment on the contribution of the dysfunction of either knee on the Veteran's reported absence from 10 weeks of work in the past year and on his current work function, if employed, or on his ability to perform household tasks.  

4.  Schedule the Veteran for a VA orthopedic examination of his lumbar spine.  Request that the physician review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's degenerative disc disease of the lumbar spine including any appropriate imaging studies and provide an assessment of the level of impairment of the ability to engage in ordinary activities, including employment, and the effect of pain on those activities.  The examiner must specifically comment on the contribution of the dysfunction of the spine on the Veteran's reported absence from 10 weeks of work in the past year and on his current work function, if employed, or on his ability to perform household tasks.  

5.   Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for an acquired psychiatric disorder including depression and for increased, staged ratings for residuals of total knee replacements of the left and right knees and for degenerative disc disease of the lumbar spine.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


